Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derek N. Jarvis appeals the district court’s order denying his motion to reconsider the dismissal of his civil action. The district court denied the motion to reconsider for the reasons stated in its March 22, 2013 order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jarvis v. The Christmas Attic, No. 1:12-cv-01010-CMH-TRJ (E.D.Va. filed Mar. 22 and entered Mar. 26, 2013; May 6, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.